DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/259,824 filed January 28, 2019. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses forming a first epitaxy layer in the recess; forming a second epitaxy layer over the first epitaxy layer; forming a third epitaxy layer over the second epitaxy layer, wherein the first epitaxy layer has a higher germanium (Ge) concentration than the second and third epitaxy layers; etching the third epitaxy layer; in combination with the other limitations of claim 1. Claims 2-9are also allowed based on their dependency from claim 1.
Claim 10 is allowed because none of the prior art either alone or in combination discloses a method comprising: etching the semiconductor fin to form a recess therein; performing a first epitaxy process to grow a first epitaxy layer in the recess, wherein the first epitaxy layer has a first portion in the recess and a second portion protruding above the recess; performing a second epitaxy process to grow a second epitaxy layer over the first epitaxy layer, wherein no etching is performed between the first and second epitaxy processes; forming a third epitaxy layer over the second epitaxy layer, wherein 
Claim 16 is allowed because none of the prior art either alone or in combination discloses a device comprising: a first epitaxy layer over the semiconductor fin; a second epitaxy layer over the first epitaxy layer; and a third epitaxy layer over the second epitaxy layer wherein the third epitaxy layer has a rounded top surface vertically over a rounded top surface of the second epitaxy layer, and wherein the first epitaxy layer has a higher germanium (Ge) concentration than the second and third epitaxy layers. Claims 17-20 are also allowed based on their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su (Pre-Grant Publication 2011/0210404)
Kuang (Pre-Grant Publication 2016/0013316)
Kim (Pre-Grant Publication 2016/0027918)
Sung (US Patent 9,793,404)
Lee (Pre-Grant Publication 2018/0006039)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818